 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAnimal Humane Society of South Jersey,Incorpo-ratedandUnited Food and Commercial Work-ersUnion,Local 1360,AFL-CIO-CLC. Cases4-CA-12843, 4-CA-12847, 4-CA-12866, 4-CA-12904, 4-CA-12928, 4-CA-12952-1-2-3,and 4-CA-1296011December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 16 March 1983 and 5 March 1987, respec-tively,Administrative Law Judge Claude R. Wolfeissued the attached decision and supplemental deci-sion.The Respondent filed exceptions to the origi-nal decision but not to the supplemental decision,which concerned only an aspect of the issue of ju-risdiction.'The General Counsel filed cross-excep-tions and a supporting and answering brief.2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,3 andconclusions as modified and to adopt the recom-mended Order as modified.4IThe Respondent has requested oral argument Although the Re-spondent's exceptions were prepared without the assistance of an attor-ney and do not comply fully with the Board's Rules, including the re-quirement of page citations to the record, we have searched the recordcarefully for evidence supporting the Respondent's contentionsTheissues presented do not warrant oral argumentWe therefore deny thisrequest2The General Counsel moved to strike "a statement from FredBuker," that was referred to in the Respondent's exceptions as havingbeen filed with the exceptionsWe have found no copy of such a state-ment and it is therefore not part of the record Moreover, the contents ofthe missing statement, to the extent described in the Respondent's excep-tions, do not appear to be germane to the issues before us9The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings Additionally, we are satisfied thatthe Respondent's contentions that the judge was biased are without meritThere is nothing in the record to suggest that his conduct at the hearing,his resolutions of credibility, his rulings, or the inferences he drew wereaffected by bias or prejudiceIn affirming the 8(a)(1) violation in the Respondent's prohibiting JohnWalkden from talking to other employees during "working hours," wedo not rely onTR. W Bearings,257 NLRB 442 (1981), but onOur Way,Inc, 268 NLRB 394 (1983), which overruledTR W Bearingsin part" In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S C § 6621 Interest onamounts accrued prior to I January 1987 (the effective date of the 1986amendment to 26 U S C § 6621) shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)With the exception of the two findings discussedbelow, we agree with the judge's resolution of allthe issues in this proceeding.1.While we agree with the judge's finding thatthe Respondent violated Section 8(a)(3) and (1) byreassigning employees Bissonette and John Walk-den exclusively to kennel cleaning after they werereinstated in April 1982, we find insufficient evi-dence to support his further finding that their reas-signment caused employee Eddis to lose hours ofwork, resulting in an additional 8(a)(3) and (1) vio-lation.Eddis testified that his workweek droppedto about 20 hours after a Board hearing which, therecord independently shows, was held on 21 April.However, the judge did not rely on that testimonyand discredited Eddis on certain other disputedissues.He relied instead on the Respondent's pay-roll records, which, however, do not support a lossof hours related to the Bissonette and Walkdenreassignments. From the beginning of 1982 until hislawful discharge in May 1982, Eddis' weekly re-corded hours ranged from 24-1/2 to 40. His meanworkweek during each of the 4 full months heworked in 1982 went, progressively, from 31 hoursto 30-1/2 to 36 to 34. His hours for the week inwhich Bissonette andWalkden were reassignedwere the same as for the preceding week, 30-1/4.A slight drop to 26-1/2 hours for the next week,which was his final full week of work, is an insuffi-cient variation to warrant its attribution to the un-lawful reassignments of the other employees.Wetherefore reverse the judge's finding and dismissthe allegation.52.We also find the 6 May 1982 discharge ofJames Sztubinski to have been the result of hisstealing a $15 donation and not because of unionactivity, notwithstanding the Respondent's unlaw-ful statement to another employee that indicated anantiunion motivation in the discharge of Sztubinskiand others.As the judge found, the Respondent establishedthat it had adequate proof of Sztubinski's theft,thus placing him on a different footing from otheremployees who were only suspected of theft andwhose explanationswere sufficient towarrantgiving them the benefit of the doubt. What per-suaded the judge that the real reason for Sztubin-5Bissonette and Walkden were later discharged unlawfully because oftheir union activitiesHowever, we do not adopt the judge's finding thatWalkden's discharge was unlawful also because it was in retaliation forWalkden'spursuing an unemployment compensationclaimSelf Cycle &Marine Distributor Co,237 NLRB75 (1978),on which the judge relied,isno longer good lawD A Collins Refractories,272 NLRB 931, 932(1984) See generallyMeyers Industries,281NLRB 882 (1986) MemberJohansen,who did not participate inMeyers,concurs in this resultUnlitigated factors,urged by the Respondent to preclude reinstatementfor Bissonette and Walkden,may be litigated at the compliance stage SeegenerallyDean General Contractors,285 NLRB 573 (1987)287 NLRB No. 9 ANIMAL HUMANE SOCIETYski's discharge was not the valid ground of theft,but the unlawful one of union activities, was thestatement to employee Eddis by one of the Re-spondent's principal figures that he had fired Bis-sonette, just as he had fired Sztubinski and JohnWalkden (all three were known union supporters),"because nobody is going to come down here andtellme how to run my kennel, my life," addingthat no "thug or goon or the NLRB" would tellhim whom to hire or fire. We acknowledge thatthis statement, in the context of the Respondent'scontemporaneous unfair labor practices, constitutesa prima facie showing to support the inference thatthe union activity was a motivating factor in thedischarge.We are persuaded, however, that theRespondent would have discharged Sztubinski inany event, based on the theft alone.Wright Line,251NLRB 1083, 1089 (1980), enfd. 662 F.2d 899(1stCir. 1981), cert. denied 455 U.S. 989 (1982);NLRB v. TransportationManagement Corp., 462U S. 393 (1983). Thus the Respondent introducedevidence to show that at least one other employeehad been discharged for theft, and no evidenceexists here that employees known by the Respond-ent to have engaged in similar conduct were keptin its employ Further, consistent with its claimthroughout this proceeding, the Respondent toldSztubinski at the time of the discharge that he wasbeing discharged because of the theft. On thewhole record, despite the statement to Eddis, wefind that Sztubinski's misconduct caused his dis-charge. Therefore, we reverse and dismiss the alle-gation concerning Sztubinski's 6May 1982 dis-charge.6ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Animal Humane Society of South Jersey,Incorporated,Turnersville,New Jersey, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1.Delete paragraphs 1(c) and 2(d) and reletterthe subsequent paragraphs.2.Substitute the attached notice for that, of theadministrative law judge.CHAIRMAN DOTSON, dissenting.Unlike my colleagues and the judge, I would notassert jurisdiction over the Respondent in this case.The Respondent is a nonprofit charitable institu-6Consequently, we do not pass on the judge's recommendations thatSztubinski be denied reinstatement and backpay because his misconductcaused him to forfeit such remedies51tion 1 engaged in, picking up and providing shelterand other services for lost, stray, and unwantedanimals in the Southern New Jersey area. TheBoard, in my view, should not assert jurisdictionover any labor dispute involving this type of em-ployer unless the evidence shows that this particu-lar class of institutions has a substantial impact oninterstatecommerce.2 As no such showing hasbeen made here, I would decline to assert jurisdic-tion over the Respondent and would dismiss thecomplaint in its entirety.3'The Respondent is registered with the Charities RegistrationBureau,an agency of the State of New Jersey2See my dissenting opinions inAlan Short Center,267 NLRB 886, 889(1983),Salvation Army,271 NLRB 195 (1984),Volunteers of America,272NLRB 173, 175 (1984)aAs I would not assert jurisdiction over the Respondent, I find it un-necessary to reach the question whether the Respondent satisfies theBoard's jurisdictional standardsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD{An Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage membership in UnitedFood and Commercial Workers Union, Local 1360,AFL-CIO-CLC, or any other labor organization,by discharging any of our employees, assigningthem to less desirable work, reducing their hours ofwork, or in any other manner discriminatingagainst them in regard to their tenure of employ-ment or any term or condition of employment.WE WILL NOT discharge or threaten to dischargeemployees for attending a National Labor Rela-tions Board hearing.WE WILL NOT discourage union membership byissuingwritten warnings to employees or restrict-ing their access to work-related areas.WE WILL NOT physically assault or threaten em-ployees or their families with physical injury if em-ployees engage in union activity or fail to cause thewithdrawal of representation petitions filed withthe National Labor Relations Board.WE WILL NOT threaten to close our Turnersville,New Jersey facility or discharge our employees ifthey select United Food and Commercial WorkersUnion, Local 1360, AFL-CIO-CLC as their col-lective-bargaining agent.WE WILL NOT Solicit or demand that our em-ployees cause the withdrawal of unfair labor prac- 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtice charges or representation petitions filed withthe National Labor Relations Board.WE WILLNOT threaten to bring suit against em-ployeesif theydo not withdraw unfair labor prac-tice charges.WE WILLNOT threaten to damage employees'reputations if they support a union.WE WILL NOTprohibit employees who support aunion from associating with other employees at thefacility,nor will we prohibit employees from en-gaging in union-related conversations during work-ing hours.WE WILLNOT call our employees derogatorynames because of their union activity,nor will wetellemployees that other employees were dis-charged because of their union activity.WE WILL NOTtellour employees that we areseeking a reason to discharge them because of theirunion activities.WE WILL NOTinterrogate our employees withrespect to their union activities or those of others,nor we will solicit them to seek out and report tous on the union activities of other employees.WE WILLNOT tell our employees that we willnot allow a union to represent them or that it isfutile to engage in protected activity or seek the as-sistance of the National Labor Relations Board.WE WILLNOT solicit employee grievances topromise to negotiate directly with or grant benefitsto them if they cause the withdrawal of a represen-tation petition filed with the Board.WE WILL NOTpromulgate new work rules,threaten to enforce, or enforce existing rules morestrictly because employees engage in union activi-,ty,andWE WILL immediately rescind the newwork rules imposed by us 3 April 1982, and adviseyou in writing that we have done so.WE WILL NOTinany like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou bySection 7 ofthe Act.WE WILL, on request,bargain collectively withUnited Foods and Commercial Workers Union,Local 1360, AFL-CIO-CLC asthe exclusive bar-gaining representative of all the employees in thebargaining unit described below with respect toratesof pay,wages, hours of employment, andother conditions of employment, and, if an under-standing is reached, embody that understanding ina written,signed agreement.The bargaining unit is.All full-time and regular part-time employeesemployed by us at our Turnersville, NewJersey location,but excluding all guards andsupervisors as defined in the Act.WE WILL offerRuth Bissonette and John Walk-den immediate and full reinstatement to theirformer positions as dog wardens without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of earnings theymay have suffered by reason of the discriminationagainst them,together with interest computed onany such backpay.WE WILL offer Nancy Walkden immediate andfull reinstatement to her former position or, if thatjob no longer exists,to a substantially equivalentposition,without prejudice to her seniority orother rights and privileges,and make her whole forany loss of earnings she may have suffered byreason of the discrimination against her,togetherwith interest computed on any such backpay.ANIMALHUMANESOCIETYOFSOUTH JERSEY,INCORPORATEDWilliam SlackandBarbara Joseph, Esqs,for the GeneralCounsel.G.Donald Siemer,for the RespondentDECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisconsolidated proceeding was tried before me at Philadel-phia, Pennsylvania,on October 18, 19, 20, and 21, 1982,pursuant to changes timely filed and duly served, andconsolidated complaint issued May 27, 1982, and amend-ed August 17, 1982. It is alleged that Animal HumaneSociety of South Jersey,Incorporated(Respondent) en-gaged in numerous violations of Section 8(a)(1), (3), and(4) of the Act, which preclude the holding of a fair elec-tion and require a bargaining order-in addition to theusual remedies.Respondent denies that it has committedunfair labor practices.On the entire record' and my observation of the wit-nesses' demeanor as they,testified before me,and afterconsideration of the General Counsel's brief2 and the po-sitions expressed by both parties during the trial, I makethe following3iThere are numerous minor errors in the transcript of the proceedings,but none are significant enough to affect the quality of the evidencebefore me or the conclusions drawn therefrom2Respondent filed no brief,and its request for an extension of time tofile a brief,both mailed and received after the brief due date, was deniedas untimely filed3Much of the evidence from which the factfindings are drawn is un-controvertedWhere credibility resolutions are necessary, they have beenmade after consideration of relevant objective evidence, the inherentprobabilities in all the circumstances, the presence or absence of convinc-ing corroborating testimony,inconsistencies and evasions,the commonfallibility of human recollection of minute detail, the interests of witnessesin the outcome of the litigation,and comparative testimonial demeanor Itisobvious from the findings which witnesses were credited and whichwere not No witness impressed me as one with total recall,and two,Towles and R Siemer,were particularly evasive as their testimony re-flects ANIMAL HUMANE SOCIETY53FINDINGS AND CONCLUSIONSIJURISDICTIONRespondent is a nonprofit New Jersey corporationwith its facility located at Turnersville, New Jersey,where it is engaged in picking up and providing shelterand other services for lost, stray, and unwanted animalsDuring the 12 months ending March 31, 1982, Respond-ent provided services valued at $20,000 to Atlantic City,New Jersey, $25,000 to Camden, New Jersey, and $7200toWinslow Township, New Jersey During the sameperiod, each of these three municipalities purchased andreceived goods valued in excess of $50,000 directly frompoints located outside the State of New Jersey 4 There isno evidence any of these municipalities exercise any con-trolover the working conditions of Respondent's em-ployees, and I find they do not All such control is exer-cised by Respondent who is clearly able to engage inmeaningful collective bargaining with a labor organiza-tion.5Accordingly, I find Respondent is, and has been atall times material, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act 6II.LABORORGANIZATIONUnited Food and Commercial Workers Union, Local1360,AFL-CIO- CLC (the Union) is a labor organiza-tion within the meaning of Section 2(5) of the Act.IIISUPERVISORS, EMPLOYEES, AND AUTHORIZATIONCARDSThe Respondent was created by G. Donald Siemerand his ex-wife, Rosalie Siemer, on a piece of propertyowned by R. Siemer and surrounded on three sides by afarm owned by R Siemer and managed by G. Siemer.The parties stipulated that R. Siemer is one of Re-spondent's trustees with authority to hire and fire its em-ployees; that Siemer is a consultant to Respondent withauthority to effectively recommend the hiring and firingof its employees; and that James Towles is the facilitymanager and a supervisor within the meaning of the Na-tional Labor Relations Act. There is abundant evidencein the record to support a conclusion, which I make, thateach of the Siemers in fact has and exercises all the su-pervisory authorities enumerated in Section 2(11) of theActAccordingly, I find that the Siemers and Towlesare supervisors and agents of the Respondent within themeaning of the ActThe complaint alleges, and Respondent denies, that thefollowing employees constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b)of the Act.All full time and regular part-time employees em-ployed by the Animal Humane Society of SouthJersey, Incorporated at its Turnersville, New Jersey4The combination of recurring and nonrecurring expenses is necessaryto reach a figure for each locality in excess of $50,000 Such combinationisproper for determining jurisdictionEastSide Sanitation Service,230NLRB 632 (1977)5SeeNational Transportation Service,240 NLRB 565 (1979)6Southern Alleghenies DisposalServices, 256 NLRB 852 (1981)location, but excluding all guards and supervisors asdefined in the Act.An all-employeeunitispresumptively appropriateunder the Act,' and Respondent has proffered nothing torebut this presumptionThe unit alleged is thereforefound to be appropriate for purposes of collective bar-gaining.The identity of Respondent's employees is a more dif-ficult questionThere are individuals acknowledged byboth Respondent and the General Counsel as Respond-ent's employees during theunionorganizing campaigninvolved in this case. These persons areDavid Eddis,JohnWalkden,RuthBissonette,RobertCarter,LoriMiklea, and James TuckerIt is not clear whether Re-spondent contends thatFred Mark Bukerwas a supervi-sor, but Siemer, in his capacity as Respondent's repre-sentative during the trial,8 asserted that Buker was theassistantmanager in March 1982. Respondent presentedno evidence and none was adduced to support a findingof supervisory status for Buker. The record evidenceshows that Buker's duties and responsibilities were likethose of other rank-and-file employeesAccordingly, Ifind that Buker was a unit employee at all times material.Siemer'suncontroverted testimony establishes thatLouis and Eddie Hammond were employed by him, nottheRespondent, to work on the farm and only per-formed work for Respondentin anemergency. The Gen-eralCounsel agrees with Siemer that the Hammondswere not employees of Respondent, I so findRemainingin issue isthe status of James Sztubinski, Sue Freiburger,Walter Bowers, Nancy Walkden, Bonnie Fletcher, andKeith Remington.James Sztubinskiworked as a dog warden driving Re-spondent's vehicle on a regular daily basis. He used thetimeclock as other employees of Respondent to clock inand out each day. While on duty he was dispatched byRespondent to various locations to pick upanimalsHisduties as dog warden were identical to those of acknowl-edged employee John Walkden. On May 5, 1982, R.Siemer issued a notice of termination to him on Respond-ent's letterhead. I do not believe R. Siemer was firingsomeone who was not employed by the RespondentSztubinski's duties, as well as his regular use of the em-ployee timeclock, confirm that he was a unit employee atall times material to this proceedingAccording to Siemer,Sue Freiburgerwas employed byhim, not the Respondent, in March 1982. He testifiedthatFreiburger worked about 25 hours a week doingkennel cleaning and animal census work He does not saywhat, if any, work she performed for him apart fromwork related to Respondent's business, and in the ab-sence of any such evidence I conclude all her work wasfor Respondent on whose behalf Siemer was acting as anagent.On this evidence I am persuaded that Freiburgerwas, in March 1982, a regular part-time employee of Re-spondentTo the extent that G Donald Siemer mayhave hired and paid her from his own funds, which Idoubt in view of his concession that he received in7Mid Allegheny Corp,233 NLRB 1463, 1464 (1977)8Respondent elected not to be represented by an attorney 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexcess of $900 per month from Respondent, which wasused to pay for work done for Respondent, he and theRespondent for whom the work was done were pointemployers 9 This does not obscure the simple fact thatFreiburger was an employee of Respondent, nor does itdiminish Respondent's legal liability for any unfair laborpractices by its agents, of whom G D. Siemer was themost prominent in Respondent's antiunion campaign andwho, in fact, runs the operation on a day-to-day basis.Walter Bowers,according to Siemer, was employed byhim in March 1982 working around the kennel as neededto clean up Siemer states,and there is no evdence to thecontrary, that Bowers was sent by him to work an houror two a day in the kennel as needed in Marh 1982 for atotal of 8 to 10 hours a week, although at one pointBowers worked 3 or 4 hours a day at the kennel. Al-though Siemer avers that Bowers "mostly workedaround the kennel" in context with the rest of Siemer'stestimony on this subject I am persuaded that this refersto the portion of his time working on Respondent'spremises that Bowers spent cleaning kennels.On thisscant evidence,Iconclude that Bowers worked regular-ly,although on an unscheduled basis, performing thesame duties as some of Respondent's full-time employees.While so doing he was subject to the same supervisionand was most probably reimbursed for his time so spentfrom the funds furnished Siemer by Respondent. In thecircumstances,particularly the fact that Bowers works' atthe kennel several days each week even though suchwork may be as little as 1 hour on a given day, his inclu-sion in the employee unit as a regular part-time employeewould appear consistent with the Board's well-estab-lished standard of including part-time employees who"perform work within the unit on a regular basis for asufficient period of time during each week" . . . todemonstrate that they have a substantial and continuinginterest in the wages, hours, and working conditions ofthe full-time employees in the unit"" Accordingly, Ifind Bowers was a regular part-time employee in March1982.Bonnie Fletcherworked at the kennel about 30 hours aweek from February 1982 until she left in August 1982.She received her work instructions from James Towlesand spent about 60 to 70 percent of her worktime driv-ing a truck.She also groomed dogs and cleaned thekennelHer wages were sometimes paid in cash andsometimes by check drawn on Respondent and signed byR. Siemer Stipulated employees were also paid in bothfashions.The reasons for these alternative methods ofpayments are not clear,but the record contains no evi-dence that Fletcher performed any work on the farm orotherwise for Siemer personally.Bonnie Fletcherwas aregular part-time employee of Respondent within thecollective-bargaining unit set forth aboveNancy Walkdenwas hired bySiemer in 1981.Thereaf-ter she worked at dispatching, cleaning kennels, andcensus taking for the Respondent until her discharge on9 See, a g,Manpower, Inc,164 NLRB 287 (1967)10The duration of Bowers'employment is not established,but it ap-pears from Siemer's testimony to have been for at least several weeks11Farmers Insurance Group,143 NLRB 240, 244-245 (1963)or about April 2, 1982. She punched the timeclock as didother employees and was paid in cash by Siemer for hertime worked She did no work for Siemer on the farm orfor him personally I conclude that Siemer hired her inhis capacityas anagent of Respondent and thereafterpaid her from the monthly funds he received from Re-spondent to be so usedNancy Walkdenwas a unit em-ployee, and testimony to the effect that she was a volun-teer or just around waiting for her husband is not cred-itedKeith Remingtonsigneda unionauthorization card onMarch 23, 1982, but there is no persuasive evidence heworked more than a day or two thereafter or that hewas present at the kennel before March 22, 1982 JohnWalkden's testimony that Remington was a maintenanceperson and part-time warden/driver amounts to nothingmore than a conclusion.Siemer testified that Remingtonwent to work for him on the farm for about 2 days, butwas sent over to help clean the kennels one day, afterwhich Siemer let him go because he lacked the tempera-ment for kennelworkI credit Siemer,and conclude thatRemington worked for Siemer on the farm for 2 or 3days, helped to clean the kennels on one of those days,was thereafter released as unsatisfactory,and neverbecame an employee of Respondent. The evidencesimply will not support a finding that Remington wasany more an employee of Respondent than the Ham-monds, who did casual work at the kennels, but whowere not Respondent's employees.Keith Remingtonis ex-cluded fromthe bargaining unitThere are other persons working at the facility fromtime to time as volunteers.The parties are in agreement,and I find, that these individuals are not employees.Shawn Martin and Rick Luck fall in this groupSumming up,Respondent's unit employees at the timeauthorization cardswere signed in March 1982 wereDavid Eddis, JohnWalkden,Ruth Bissonette,RobertCarter,LoriMiklea,James Tucker, Fred Mark Buker,James Sztubinski, Sue Freiburger,Walter Bowers,BonnieFletcher, and NancyWalkdenJohnWalkden signed aunion authorization card on March 22 Eddis, Sztubinski,Tucker, Bissonette, and N. Walkden signed on March 23.Buker and Miklea signed on March 30. The cards are ex-press authorizations for the Union to represent the signa-tories in collective bargaining, were all properly authen-ticated, and were signed by 8 of the 12 unit employeesby March 30, 1982.IV UNFAIR LABOR PRACTICES12There wasno unionactivityamong Respondent's em-ployees untilMarch 22, 1982.13 On that day they pre-sented various job-related complaints to the Siemers, butreceivedno satisfactionDisgruntled, several employees12There are many violations of Sec 8(a)(1) alleged and found Thewell-established test applied in each such instance is "whether the Em-ployer engaged in conduct which, it may reasonably be said, tends tointerferewith the free exercise of the employee's rights under the Act "G HHess,Inc,82 NLRB 463 fn 3 (1949) Accordingly, each finding ofviolation is to be read as containing a finding that such a tendency waspresent`aAll dates are 1982 unless otherwise stated ANIMAL HUMANE SOCIETY55repaired to Sztubmski's lodgings from whence JohnWalkden called the union offices and arranged a meetingwith union organizer Marchione for that eveningWalk-den met with Marchione, discussed the Union and au-thorization cards, signed an authorization card, and tookcards to distribute to fellow employeesThe following day, March 23, Walkden and his wife,Nancy, who signed a card, solicited other employees tosign cards. Several did. The cards were returned to theUnion, which then fileda petitionfor a representationelection with the Board's Philadelphia Region on March25. The Regional Office served a copy of the petition onRespondent by certified mail received and signed for byRosalie Siemer on March 30. R Siemer responded, byletter on April 3 to the Board's Regional Office, by stat-ing, inter alia,that Respondent had 6 rather than 13 em-ployees as the petition claimed, and she would not like tosee the group split up because of one discontented orga-nizer who had a right to start his or her own kennel else-where Her letter describes the petition as a form show-ing that 13 persons desired to forma union.R Siemer'sletter and the receipt for the petition establish, notwith-standing her incredible protestations to the contrary, thatshe, and therefore Respondent, was aware of union ac-tivity among the employees on March 30 and opposed it.On April 3,14 G. Donald Siemer berated John andNancy Walkdenas sneaksbecause they had gone to theUnion without receiving his permission, and continuedthat he would not allow aunionto come in, would notrun thebusinesswith a third partner, and would fire ev-eryone and sell the facility.15 Third partner obviouslymeans the Union. Each of these fourstatementsviolatedSection 8(a)(1) of the Act.Siemer then told Nancy Walkden there was no morework for her, and he would call her if any came in.Walkden was then doing dispatching work, Siemer hadtold her that she would be working on an upcoming dogcensus, and had purchased maternity clothing for Walk-den to wear while doing so. Respondent offers no per-suasive evidence that there was in fact a lack of the typeof work being performed by Walkden. Lisa Mahon, wholeftRespondent's employment prior to the advent of theUnion, returned to workas a censustaker after N. Walk-den was terminated on April 3. I conclude she replacedWalkden. Siemer's characterization of the Walkdens assneaks who had gone to the Union establishes his knowl-edge or belief that they were union adherents. Add tothis his accompanying threats and the absence of a be-lievable, lawful reason forthe terminationof N. Walk-den, and the conclusionisunescapablethat the GeneralCounsel has established by a preponderance of the evi-dence that she was dischargedin retaliationfor union ac-tivity, and the discharge violated Section 8(a)(3) and (1)of the Act. Respondent's efforts to contact N. Walkdenfor a census clinic a week after herdismissal,as testified14The witnesses say either April 3 or 4 April 4 was a Sunday and itappears employees are paid on Saturday It is more probable they wouldbe present on a Saturday than a Sunday when the kennel is closed11Siemer does not directly deny that he made these statements, buttakes comfort in an assertion that he does not own the facility or the landunder it, and therefore could not close itto by Lori Miklea, failed, and I find she was never of-fered reinstatement.On the afternoon of April 3, R. Siemer displayed andread to John Walkden and David Eddis a list of rulespertaining to employee conduct that were in effect at anursing home whose employees were represented by thesame Union. She further stated that if they wanted toplay union games she would also play them, and specifi-callyadvisedWalkden and Eddis that henceforth itwould be grounds for discharge if employees drankcoffee during working hours, smoked, or talked to otheremployees. David Eddisisaninveterate coffee drinkerwhile he works R. Siemer told him he would be fired ifhe continued to do so during working hours. No smok-ing signshave been posted at the faciliy since prior tothe union organizing, and Siemer had frequently ex-pressed his distaste for cigarette smoking It is clear,however, that employees did smoke on the premisesduring working hours, albeit outside the office, with nodiscipline levied against them. Similarly, employees hadregularly discussed nonwork-related matters while theywere working without reprimanded or discipline. Thepromulgation of the new rules, together with the threatto strongly enforce old rules, were responses to protect-ed union activity, and violated Section 8(a)(1) of the Act.The same day, April 3, Siemer instructed John Walk-den that he would be cleaning the kennels and perform-ing the samework Eddis did. Eddis was not a driver, butspent his workday cleaning kennels, feedinganimals, andthe likeWhen Walkden asked why, Siemer merely saiditwas what they had decided they wanted him to do.Walkden was hired as a dog warden and had never beenregularly assigned to kennel cleaning, although it appearshe may have assisted in such cleaning on rare occasions.On April 4, James Towles, a stipulated supervisor, toldWalkden that Siemer was on an antiunion venture andwas cuttingWalkden's hours in hopes that Walkdenwould convince his fellow employees to have the elec-tionpetition"pulled "Respondent's payroll recordsshow that Johti Walkden worked an average of 32.1hours per week in January, 39 in February, 34.69 inMarch, but no more than 24-1/4 hours any week inApril.ConsideringRespondent's habit ofsometimespaying employees in cash not recorded on a payrollrecord rather than by payroll check, and John Walkden'scredible testimony that as a dog warden he frequentlyworked on Sunday and Monday, his scheduled day off,from 8 to 12 hours each day, in addition to workingnights on emergency calls,16 for all of which he waspaid incash, I am persuaded that Walkden's claim thathe worked between 50 and 60 hours a week prior to hisassignmentto the kennels is not an improbableestimate.When Walkden complained to Siemer about this reduc-tion in hours, the only reply he got was that Siemerwanted him to do the kennel work and that job only re-quired the hours Walkden was gettingRegarding testimony adduced by Respondent to theeffect thatWalkden requested and was given a 4-day11Lori Miklea corroborates Walkden's claim of frequent weekend andnight work 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDworkweek in March prior to the union activity thatWalkden denies, I note that he still worked 39 hours onthe record during the last week in March Moreover,even crediting Respondent's evidence on this point, thereisno evidence that this scheduling required reassignmentor that Walkden was ever told of any such reassignmentprior to April 3, the very same day R Siemer indictedher displeasure with employee union activities in herletter to the Board, and the very same day both Siemersmade statements to employees violative of Section 8(a)(1)of the Act, and the very same day N. Walkden was un-lawfully discharged. Finally, Towles' statements to JohnWalkden on April 4 constitute admissions by Respondentsetting forth the real reason for his job reassignmentThe General Counsel notes that Towles testified theassignment of Walkden was caused by kennel renovationand a need for cleaners, but the Siemers claim it wascaused by Walkden's speeding and damage to a truck hewas driving The truck was damaged at the end of 1981according to SiemerWalkden agrees, credibly testifyingthat it blew up in November 1981 at a time he was notdriving it and he was only working part time on week-ends with a different truck Siemer concedes that he alsodrove the truck that was damaged It was not until April29, long after Walkden's reassignment, that Respondentwas advised by D'Andrea Tire, Inc, that problems withthe truck were caused by driver neglect. If it be true thatthe truck was in fact damaged in 1981, it is passingstrange indeed that no action was then taken againstWalkden, and even stranger that the reason for thedamage was not ascertained until April 1982. On therecord before me it is just as likely the G. DonaldSiemer caused the damage as Walkden, and I do not be-lieve that the Respondent was particularly concernedabout it until it saw a chance, after the reassignment, toconstruct a defense that in fact did not exist. Respond-ent's efforts in this direction are transparent pretexts de-signed to disguise the true motive expressed by Towles.The speeding issue is equally specious. Towles speaks ofcomplaints about Walkden speeding throughout his em-ployment, but nothing was done about it The resurrec-tion of this item as a reason for reassignment also betraysa willingness to utilize false reasons to avoid the legal li-ability for the true reason. In short, Respondent's con-flicting and pretextual reasons do not rebut the GeneralCounsel's proof that John Walkden was unlawfully reas-signed because Respondent was aware of and resentedemployee union activity, but, rather, buttress it 17There is not the slightest iota of persuasive evidencethatWalkden would have been reassigned to cleaningkennels absent the union activity of the employees. I aminclined to the conclusion that Respondent not only sus-pected but knew of Walkden's leading role in that activi-ty by April 3, but it is not necessary to draw that specif-ic inference in view of the overwhelming preponderanceof the direct evidence in favor of finding the actionsagainst theWalkdens on April 3 to be violative of Sec-tion 8(a)(3) and (1) of the ActA hearing on the representation petition was set by theBoard for April 12 On April 9, Siemer called JohnWalkden and David Eddis into his office John Nardo-lilli,who was identified to Walkden by Siemer as amotor vehicle agent for Respondent, was also present.Siemer opened the conversation by stating he had justgot off the phone with a Board agent, and the employeeshad opened up a can of worms they could never closeand were getting him and the other employees in troublebecause he had to produce records showing who workedthere, and most employees were on unemployment com-pensation or welfare and being paid under the table. Hecontinued that the employees had to pull the election pe-tition before April 12, and that he would negotiate wagesand fringe benefits with them if they did He added thathe could not have a third party in the kennel, and R.Siemer would dispose of all the trucks and shut downthe facility rather than let a union get involved. Thepromise to negotiate directlywith employees, thedemand that the petition be withdrawn, and the threat tosell the trucks and close the facility to avoid a unioneach violated Section 8(a)(1) of the Act.During this meeting Nardolilli'8 volunteered that ifthey did not pull the petition he could break Walkden'sleg and stop Nancy Walkden's pregnancy. Siemer waspresent throughout Nardolilli's comments with a smileon his face and made no effort to restrain or disavowNardolilli's statements.A conclusion is warranted thatNardolilli was there at Siemer's invitation for the expresspurpose of intimidating the employees to such an extentthey would abandon union activity Nardolilli was an ap-parent agent of Respondent so far as Walkden and Eddiswere concerned in view of his presence in the office forno apparent purpose other than to support Siemer, histhreats to enforce Siemer's desires by violence if neces-sary, and the failure of Siemer to make any effort to pre-vent or disavow Nardolilli's threats. Siemer's smilingcountenance while Nardolilli made extreme threats ofphysical injury suggests complete agreement with andadoption and condonation of those threats. Accordingly,Respondent, by its agent Nardolilli, violated Section8(a)(1) of the Act by threatening employees with physi-cal injury if they did not cause the election petition to bewithdrawnAt the end of this meeting Siemer scheduled a meetingfor that evening with employees designated by theirpeers to negotiate employee benefitsWalkden attendedwith Buker'9 as the sole employees present. Present forRespondentwere both SiemersUnion Agents Mar-chione and Diatchenko were standing with Buker andWalkden outside the diner where the meeting took placewhen the Siemers arrived. The union agents requestedpermission to attend the meeting, but were refused bythe SiemersMarchione, noting that R Siemer had atape recorder, advised the employees to be careful whatthey said because it would be recorded.Walkden and Buker presented the Siemers with a listof demands, including wage increases, health insurance,17 Shattuck Denn Mining Corp v NLRB,362 F 2d 466, 470 (9th Cir1966)18Nardolilli was not called as a witnessi8 Buker did not testify ANIMAL HUMANE SOCIETY57and sick days Siemer responded that employees wouldreceive all these benefits if they pulled the election peti-tionThis promise of benefit to induce withdrawal of thepetition had a reasonable tendency to interfere with theexercise of statutory rights, and violated Section 8(a)(1)of the Act Walkden promised to take this proposal backto the other employees Siemer opined that soundedgood and cautioned Walkden not to forget what "John"had told Walkden This latter comment plainly refers toJohn Nardolilli and represents both an express adoptionand repetition of those threats by Respondent in theperson of G Donald Siemer, its agent, and violated Sec-tion 8(a)(1).After Buker and Walkden left, the union agents ap-proached the Siemers and were told by Siemer that theUnion should just forget about the April 12 hearing andwithdraw its petition because he would give the employ-ees what they wanted and did not need a third party.Walkden called the other union adherents and advisedthem of Respondent's offer They decided not to trustthe Siemers, but to support the Union's petition.On April 10, about 7.30 or 8 am, Siemer told Eddisthat Buker and Walkden had said they were going to"pull" the petition. R. Siemer and Ruth Bissonette en-tered.R Siemer told her husband, in the employees'presence, that she was resigning from Respondent andwas considering closing the kennel because she could nothave a third partner in the business This threat to closerather than have a union violated Section 8(a)(1) Eitherbefore or after that conversation'20 Siemer had a privatetalkwith Bissonette wherein they discussed her subpoenato the Board hearing on April 12 Siemer told her if shewent to the hearing on Monday she would have no jobTuesday even if he had to shut down This threat to dis-charge Bissonette for attending a Board hearing violatedSection 8(a)(1)He also stated that he would not havethe Union as a third party (another 8(a)(1)) violation andaccused the employees of carrying on a personal vendet-ta against him and trying to cause the death of the busi-ness.Later that day, Siemer met with Eddis and Bissonette.He told them Buker and Walkden had decided to pullthe petition and would meet with employees on thematter beforeMonday, April 12. Bissonette again ad-vised that she was subpoenaed to the April 12 hearing,and showed him the subpoena. Siemer retorted that em-ployees attending the hearing would have no jobs onTuesday, and thus again violated Section 8(a)(1)'Sztubinski entered toward the end of this conversationand asked for his pay 21 Siemer told him he was beinglet go because fellow employees were complaining abouthiswork Sztubinski left the office, but Siemer talked tohim privately outside the office and assured him hewould be recalled to work, but not his normal duties,after the union problem was resolved.Bissonette and John Walkden were in the habit ofcomplaining because Sztubinski regularly quit work inthe early afternoon. Rosalie Siemer testified to a specificarrangement whereby Sztubinski would start early and20 After seems more probable21 It was paydayleave early to practice and play baseball. He had thissame arrangement with Respondent during a prior periodof employment According to Towles, employees hadmade complaints to him on several occasions in early1982 about Sztubinski's leaving early. There is no credi-ble evidence that Sztubmski's leaving early resulted inwarnings or discipline before the discharge, even thoughithad been going on long before any union activity.Moreover, R. Siemer's testimony about the arrangementfor Sztubinski to play baseball establishes that Sztubms-ki's early leaving was in accordance with his employ-ment agreement with RespondentThe context of unlawful statements and dischargespreceding and surrounding Sztubinski's severance onApril 10, together with Siemer's private assurances ofrecallwhen the union problem was solved, which ismost reasonably construed to mean the departure of theUnion as Respondent desired, is sufficient to establish astrong prima facie case that this discharge was motivatedby the existence of employee union activity, which Re-spondent was mightily striving to extinguishThe ad-vancement of employee complaints about an employer-approved practice as a reason for discharge is on its faceaweak reed on which to lean. There is no evidenceSiemer made any adjuration to Sztubinski to mend his at-tendance ways at such time as the promise to recall waseffectuatedRespondent's defense strikes me as an excuserather than a reason The very fact of an offer of recallafter the union problem was dealt with is sufficient to es-tablish that, but for the presence of the Union, Sztubmskiwould not have been dismissed on April 10 The reasonadvanced by Respondent is rejected as a pretext seizedon in the heat of an intensive effort to defeat employeeunion activityFor all these reasons, I find the GeneralCounsel has established by a preponderance of the sub-stantial evidence in the record that Sztubinski's dischargewas part of an unlawful effort to destroy employee unionactivity, and therefore violated Section 8(a)(3) and (1) ofthe Act.Although employees and management appeared at theBoard's offices on April 12, the hearing was continueduntilApril 21When John Walkden, Ruth Bissonette, and DavidEddis, all of whom had attended the April 12 hearing re-ported to work on the morning of April 13, they wereconfronted by G Donald Siemer who abruptly dis-charged Bissonette and Walkden Bissonette asked why.Siemer replied that there would be a letter explaining thereasonsThe failure to tender such a letter to the dis-charged employees then and there persuades me thatsuch a letter had not yet been written.When Walkden and Bissonette left the premises, Eddisasked what he was supposed to do Siemer instructedhim to do his regular work and to watch his step becausealthough Siemer had not found anything on him yet hewould find something. This statement to Eddis was aclearwarning that Siemer was seeking a reason to firehim, as he had the others, and violated Section 8(a)(1) ofthe ActThe General Counsel correctly asserts that the dis-charge of the two employees at Respondent's first oppor- 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtunity after the hearing,which Respondent had warnedemployees not to attend on pain of discharge,isprimafacie violative of Section 8(a)(4) and (1) of the Act.22Respondent set forth its purported reasons for the dis-charge in letters hand delivered by Siemer to Walkdenand Bissonetteon April 13in a diner as the two awaiteda phone call from the Union.The letter to John Walkden, dated April 13, sets forththe following specific reasons for his dismissal-1.You didcall the manager a liar,grab him andthrow him against the wall as he was discussing atime card problem with you.2You did intimidate employees and interferewith them in the performance of their work on thejob3.Youdid cal [sic]a volunteer at home and ver-bally abuse her4.You did willfully or carelessly mishandle andruin equipment of the Society placed in your care.5You did fail to perform assigned duties ofkennel cleaning, leaving the work area duty [sic]and untidy6.You did not fill out records and reports cor-rectlydespite being warned several times and de-spite having the correct method shown to you.7.You did missappropriate[sic] or use propertybelonging to the Society by failing to turn in fundscollected while on duty.8.You did fail to show up for court to testify toan animal cruelty case,and did fail to sign chargesagainst a resident who damaged Society equipmentwhile in your care, despite being directed to do soby management.Respondent proffered no probative evidence in sup-port of items 2, 3, 5, 6, or 7 and Walkden credibly deniedthe conduct alleged therein.Item 4 has been disposed of above regarding the al-leged truck damage that cannot be attributed to JohnWalkden on the evidence before me. No other mishan-dling or receiving of equipment by Walkden was shownat hearing.Item 1 concerns an altercation between John Walkdenand James Towles more than a month before Walkden'sApril 13 discharge.Walkden places it in January.Towlesplaces it on March 6 in a complaint of simple assault hefiledwith the Township of Washington, County ofGloucester,New Jersey Court.It is interesting to notethis complaint was not filed until May 11. The recorddoes not reflect the disposition of this complaint. Fromthe testimony of Towles,Walkden, and G.DonaldSiemer,Iconclude that Towles and Walkden arguedover Towles'alleged conduct in writing critical com-ments on Walkden's timecard.Towles denied so doing.Walkden called him a liar. Towles in return called Walk-den a liarWalkden seized Towles by the lapels andpushed him against the wall.No blows were struck.Siemer separated them and made Walkden apologize Hedid so. Towles confirms that ended the matter,nothingmore was said about it, and he told Siemer not to dis-chargeWalkden over this incident.Why Towles muchlater filed a complaint is unexplained,but I am inclinedto the view the filing was an extension of Respondent'sefforts to perfect a false reason for discharge.Item 8 is credibly explained by Walkden.In December1981, Siemer instructed Walkden to sign charges againsta person for attacking the vehicle Walkden was driving.Siemer promised to draw up the charges for Walkden tosign.Before Siemer didso,Towles preferredcharges, inJanuary 1982, against another person,apparently a neigh-bor of Walkden's attacker, for involvement in a dog inci-dent.The record is rather murky, but this incident wasevidently the same one in which the vehicle was at-tacked.Walkden did not go to court with Towles Thereisno evidence he was asked or directed tb go. WhenTowles returned he told Siemer that Walkden had notbeen at court.Siemer askedWalkden why. Walkden ex-plained he was waiting for Siemer to give him thecharges to sign This evidently satisfied Siemer becausehe said he would get the charges to Walkden on themorrow,but never did so. Nothing further was said toWalkden about this matter.The only remotely colorable reasons advanced by Re-spondent forWalkden'sdischarge are items 1 and 8.Both occurred before the union activity, both were dis-posed of to the apparent satisfaction of all parties con-cerned,and nothing was ever said to Walkden abouteither after his apology with respect to item 1 and his ex-planationwith respect to item 8. Respondent thus ad-vances six totally unsupported reasons and two that con-cern matters remedied long before the discharge. Thisdredging up of unsupported allegations and closed inci-dents is suspect,and I find these reasons advanced arepretexts manufactured after the fact of discharge in orderto disguise the true motive. That motive was, I find, todiscourage union activity by discharging John Walkdenfor attendingtheApril 12representation case hearing.The advancement of pretexts supports this conclusion.23Accordingly, I find the discharge of John Walkden vio-lated Section 8(a)(4) and(1) of the Actas allegedBissonette's discharge letter was not produced by anyparty, but she credibly testified it specified consistentlybeing on the road too long, mishandling and abusingcompany property,slandering Siemer, and some otherreason she did not recall There is some evidence thatBissonette had a habit of losing contact with the dis-patcher by lingering around local police stations and notcoming in on time,but it had occurred over a longperiod of time and there is no showing it had gottenworse or Respondent was overly concerned about it. Shehad lost a "beeper" before union activity began, but hadpaid for it by arrangement with Respondent.Bissonettehad made some unflattering remarks about Siemer to herassociates.Siemer evidently gained his knowledge ofthese remarks from Lori Miklea who testified she toldhim what Bissonette had said. Miklea's testimony indi-cates, however, that she so told him either July 1981 orafter Bissonette left Respondent's employment.It is un-22 The discharge of an employee for attendinga Board hearing is un-lawfulEarringhouse Imports,227 NLRB 1107 (1977)23Shattuck Denn MiningCorp v NLRB,362 F 2d 466, 470 ANIMAL HUMANE SOCIETY59believable that remarks reported in July 1981 wouldhave only become reason for discharge in April 1982,and it is impossible for after-discharge reports to havebeen reason for the discharge At trial, Respondent mademuch of Bissonette's conviction on an animal crueltycharge, for which she was charged by the Society forPrevention of Cruelty of Animals and convicted in alocal court for cruelty to animals. Respondent admittedlyknew of the charge against Bissonette in February butneither warned nor disciplined her. Bissonette's convic-tion on the animal cruelty charge occurred long after herdischarge.None of the Respondent's reasons, either inthe discharge letter or added on at trial, withstand closescrutiny, and its efforts at trial to adduce evidence toimpugn her personal associations and her attitude to-wards Jews bespeak a deliberate effort to concoct falsereasons to justify the termination Respondent's profferedreasons fall far short of raising even a hint of a validreason for Bissonette's separation on April 13. A prepon-derance of the substantial evidence on the record re-quires a finding that her separation was, like that of JohnWalkden, and for the same reasons, violative of Section8(a)(4) and (1) of the ActOn April 13, 14, and 21 the Union filed charges inCases 4-CA-12843, 4-CA-12847, and 4-CA-12866, re-spectively. Collectively, they allege as unlawful the dis-charges of the Walkdens, Bissonette, and Sztubmski, andchanges in working conditions of the John Walkden andBissonetteAt the April 21 hearing, the Company andthe, Union agreed to a representation election and a set-tlement of the various charges. As a result, John Walk-den and Sztubinski returned to work on April 22, andBissonette returned on April 24, but was assigned tokennel cleaning and forbidden to drive Respondent's ve-hicles.Nancy Walkden was not recalled This settlementand election agreement was not approved by the Region-alDirector because of events occurring thereafter thatprecipitated a new union charge on April 30The assignment of John Walkden to kennel cleaninghas been found unlawful, and his continued assignmentto that work after April 22 was a continuation of the dis-crimination against him Respondent advanced no reasonsupported by evidence for taking Bissonette off driving,and I conclude that Respondent merely continued on itsway trying to coerce its employees into abandoningunion support. The work given to Bissonette was not byany stretch of the imagination reinstatement to her previ-ous job that she was and is entitled to by virtue of herunlawful discharge therefrom. There was considerabletestimony about the relative difficulty and desirability ofkennel cleaning as opposed to dog warden work Mostof it was a waste of time because dog warden work isquite clearly cleaner, less strenuous, and freer from closesupervision. Driving a vehicle, with occasional pickup ofan animal, dead or alive, is a far cry from spending theday cleaning up after live animals and handling as manyas 140 dead ones a day To further belabor the relativedesirability of the two jobs would be an insult to thereader.The loss of hours, and thus wages, by both,which the evidence establishes, would itself be undesir-able. In light of the character of Respondent's otherunfair labor practices, it is reasonable to conclude the re-assignment of Bissonettewas designed to discourageunion activity and violated Section 8(a)(3) and (1) of theAct, as did Walkden's continuing kennel assignment 24It is alleged, and I find, that the assignment of Bisson-ette and Walkden to cleaning deprived Eddis, the regularkennel cleaner, of hours he would have worked. Re-spondent's records reflect a drop off in Eddis' hours afterthe third week in April. Eddis' losses were caused by un-lawful actions against other employees, and for thatreason,Respondent violated Section 8(a)(3) and (1) bycausing Eddis to lose work.25After April 22, employees were barred by Respondentfrom entering areas to which they previously had freeaccess, and were required to get express supervisory per-mission before going into any of these areas to securenecessarywork implements. Along with these restric-tions, Siemer told Sztubinski, within a few days of hisreturn to work, that employees who signed union cardswere not to associate with other employees but wouldpunch in, punch out, and eat lunch in a new room setaside for them Siemer's statements were reasonably cal-culated to interfere with Sztubmski's free exercise of hisstatutory rights, as did the action of restricting the accessof employees to work-related areas for no good reasonshown. Both the statements and the restrictions, which Ifindwere designed to retaliate against union adherentsand` defeat union activity, independently violated Section8(a)(1) of the Act. The unlawfully designed restrictions,particularlywith regard to securing necessary tools andthe like,26 also violated Section 8(a)(3) of the Act as adiscouragement to union membership and activityIdo not agree that Sztubinski's job duties werechanged as alleged. He was restricted, as noted above,but there is no convincing evidence that his work as adog warden was changed in any particularDuring the week of April 25, Siemer had a conversa-tionwith Sztubinski wherein he asked if Walkden hadthreatened Sztubinski to cause him to join the Union, ifhe knew who the union ringleader was, and if it wasJohnWalkden or Bissonette Sztubinski gave negativeanswers and Siemer asked him to ask other employees ifthey had been threatened by John Walkden in the courseof signing authorization cards. Siemer added that , hewould get even with John Walkden when he found out,and would not allow a third party in the kennel, butwould close it first From all this it appears quite clearthat Respondent knew or strongly suspected John Walk-den was the leading union activist It is also patent thatRespondent was seeking information, perhaps showingsome sort of threat, that he could use to get rid of Walk-den and thus get even with him for fostering union activ-ity among the employees.The interrogation into the union activities, the solicia-tion of Sztubinski to spy and report, and the threats to44 The General Counsel,out of an excess of caution,I suppose, wouldhave me find individual violations of Sec 8(a)(3) in every minute aspectof the assignments of John Walkden and Bissonette I shall not do so be-cause all are part and parcel of the same conduct found to be unlawful,-25Rich'sPrecision Foundry,250 NLRB 1317, 1321 (1980)26Federal Alarm,230 NLRB 518,527 (1977) 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDretaliate againstWalkden for his union activity and toclose the facility rather than let a union in violated Sec-tion 8(a)(1) of the Act.On April 22 or 23 '27 G Donald Siemer told JohnWalkden and David Eddis that he had received chargesfrom the Board preferred by Nancy Walkden and Sztu-binski 28 Siemer drew the employees' attention to theprinted language on the charge from setting out penaltiesforwillful false statements thereon, and toldWalkdenthat if he did not get his wife to pull her charges, and ifSztubinski did not pull his, then he would have both ar-rested and fined for lying. After Walkden explained itwas up to his wife, Siemer told him that if he quit, theelection petition could be "pulled" and he would paybothWalkdens all their back wages if these two eventscame about. Siemer continued that neither Walkden norhiswife would ever again be in one of his vehicles, andJohn Walkden would never be any more than a kennelcleaner if he stayedHe added that he was not going toleta third party in and R Siemer would sell all thetrucks except her personal vehicle, which would be theonly one Walkden would ever drive Siemer then toldEddis that he still had a chance because his reputationwas not shotyet,like those of Walkden and Bissonette 29Siemer's request that the petition be withdrawn, thethreats to keep John Walkden on kennel cleaning for-ever, the threats to bring suit against employees namedin the charges and the solicitation to cause the charges tobe withdrawn'30 the threat implicit in the comment thatEddis' reputation was notyetshot, and the announce-ment that the reputations of John Walkden and Ruth Bis-sonettewereshot all plainly flowed from Respondent'shostility toward employee union activity and determina-tion to relahate against employees so involved, and vio-lated Section 8(a)(1) of the Act.Bissonette'suncontroverted and credited testimonythat John Nardohlh told her privately in the latter partof April that "we" had ways of taking care of peoplelike her and she could get her legs broken and her chil-dren would be hurt was a continuation of his earlierthreats of physical violence against union supporters.These threats issued in Respondent's office, and Re-spondent should be held responsible for them in view ofits earlier adoption and condonation of similar statementsby Nardolillt I do not believe Nardolillt dust wanderedinto the office and issued threats gratuitously for no par-ticular reason other than his affection for Respondent. Itismore likely that the Respondent solicited his services29The General Counsel argues April 29, but John Walkden remem-bersApril 22 or 23 Walkden's date seems more probable in light ofEddis reference to the third week in April, the fact that the charge men-tioningN Walkden was received by Respondent on April 16, and thefurther fact that Respondent obviously knew of the charge filed on April21 and naming Sztubinski because the aborted settlement of April 21 car-ried that charge number, among others, and provided for a remedy forSztubinski28 The charges were filed by the Union29This account of the conversation is based on the credited portionsof the testimony of Walkden and Eddis Walkden was a more impressivewitness than Eddis, and seemed to be much more certain in his recitationEddis corroborates him in general Siemer admits asking Walkden tohave his wife withdraw charges, and threatening her prosecution20Consolidated Aluminum Corp,256 NLRB 345 (1981),Shirt Shed,252 NLRB 292, 301 (1980)to reinforce its campaign of antiunion coercionHisthreats to Bissonette violated Section 8(a)(1) of the Act.The complaint alleges that written warnings given toJohn Walkden, Bissonette, Eddis, and Sztubinski in Apriland May were violations of Section 8(a)(3) and (1) of theAct Respondent did issue written warnings in variousforms prior to the Union's presence on the scene, and itcannot be assumed that merely because some issuedthereafter they were not warranted Each warning al-leged therefore requires individual consideration.John Walkden was issued a written warning on April29 headed "Hindering employees and discussing unionactivitieswhileworking " The body of the warningrefers to previous oral warnings about hindering employ-eeswith long conversations during working hours Italso instructsWalkden not to discuss "unionism duringworking hours and while on the clock", is quite vehe-ment that there is no room at the facility for "greed,anger, animosity, arguing, and lies", and threatens "ap-propriate steps" if Walkden does not refrain from threat-ening or persuading employees on the propertyOn April 22 Siemer had told Walkden he was not al-lowed to talk to other employees during working hoursSiemer claims the written warning stemmed from a timehe found Buker and Walkden talking about the Unionwhen they should have been working This does not ex-plain why he cast the entire blame on Walkden.The proscription of union-related conversations in thewarning and orally on April 22 is illegally overbroad andhence violative of Section 8(a)(1) of the Act,31 and thereisno evidence that John Walkden hindered anybodywith long conversations, threatened anybody, or de-served the gratuitous references to greed, anger, etc Asearlier noted in this decision, there were no restrictionson employee conversation before union activity beganThis warning was but another arrow in Respondent'squiver of unlawfully coercive tactics designed to defeatthe Union As such, the very issuance of the warning de-signed to discourage union activity and membership vio-lated Section 8(a)(3) and (1) of the Act 32'The General Counsel has not shown by anything otherthan a conclusion to the effect Sztubinski's warning ofMay 4 for failing to pick up a confined dog was his firstand occurred in a context of other unfair labor practicesthat the warning was unlawful I cannot, and do not,conclude that everything Respondent did violated thelaw just because Respondent violated the law in manyother respects The warning does not appear to stray farfrom the facts of the incident, and Respondent's constitu-tion and bylaws set forth that a confined dog is an emer-gency. Sztubinski's explanation struck me as an effort todissemble when he gave it, and I do not credit him onthiswarning.The warning of May 3, issued to Ruth Bissonette be-cause she had not managed to clean the kennels and feedthe dogs in 8 hours, is a violation of Section 8(a)(3) and(1) of the Act. The assignment of Bissonette to the ken-nelswas discriminatorily motivated, which makes warn-31TR W,257 NLRB 44212Dean Meat Co,227 NLRB 1012, 1019 (1977) ANIMAL HUMANE SOCIETY61ings thereafter for performance on that job suspicious.She had little experience in the job,and there is suffi-cient credible evidence to conclude that other employeestook as long and longer to merely clean the kennel, andthey were not warned.Bissonette credibly testified that aportion of the day in question was devoted to tasks otherthan cleaning and feeding.She was one of Respondent'sprime targets for intimidation or elimination,and I ampersuaded the warning was continued unwarranted har-assment of Bissonette because she was a known unionleader.David Eddis was issued written warnings on April 22,25, and 26.Respondent confronted him at trial with fourother warnings dated February 9, July 22,and Septem-ber 8, 1981, and April 23, 1982. Eddis denied receivingany of these four, and Respondent did not prove that hehad. The April 22 and 25 warnings alleged he took toomuch time to clean.In each instance there is conflictingevidence in the record about how much time was re-quired.Estimates that it had in the past taken Eddis asmuch as 12 hours to clean the kennel, the subject of theApril 22 warning for taking 8 hours to clean with an-other employee,were given by Respondent'switnessesTowles and Fletcher. With respect to the April 25 warn-ing for taking 3 hours to clean outside runs, Eddis credi-bly asserted it normally took him 3-1/2 to 4 hours. Con-sidering it has not been shown that Eddis received priorwritten warnings for consuming so much time, and thereis no indication the other unidentified employee involvedin the April 22 incident was warned, I conclude thewarningwas withoutreasonable cause and represented asudden tightening of standards for Eddis in line withSiemer's contemporaneousimplied threat of April 22 or23 to get something on Eddis to affect his reputation.Accordingly,I conclude these two warnings were manu-factured to build a case against Eddis' performance andto discourage union membership and activity,and violat-ed Section 8(a)(3) and(1) of the Act.The April 26 warning relates that Eddis was insolentto G. Donald Siemer in front of the Winslow Townshipdog warden. On that occasion Siemer instructed him toclean out the warden's truck. Eddis replied that he hadbeen instructed never to clean out a driver's truck. Eddistestified this was indeed his instruction, and Towles con-firms that drivers were supposed to clean out their owntrucks and no employee had previously been required toclean out the Winslow Township truck. Nevertheless,Siemer ordered Eddis to clean out the truck.Eddis re-sponded that Siemer should get manager Towles toorder him to do so because Siemer had told him thatvery dayhe was only a volunteer consultant.33 Siemerwent to fetch Towles. When Towles came out Eddis hadfinished cleaning the truck.Eddis was perhaps insolent and even insubordinate inthat he well knew that Siemer was de facto in charge ofthe kennel.On the other hand,his reaction was pro-voked by an order contrary to the established rule and99 I credit Eddis on this because at the hearing Siemer did presenthimself as a mere consultant for Respondent, even though he later ac-knowledged one point, that he took a much bigger hand in running thefacility than anyone elsepractice.On thewhole, it seems reasonable to concludethat Siemer was giving an unwarranted order in further-ance of his program of harassing known union adher-ents.34The record is rife with fabricated reasons fortaking actions against union adherents,and I believeSiemer's order to Eddis was deliberately designed to pro-voke Eddisinto an indiscretion.Thathe was successfulin this effort should not redound to Respondent's benefitby enabling it to further its plan of building a caseagainst Eddis,whichSiemer's remarksof April 22 or 23reasonably imply it was going todo. Thewritten warn-ing was a result of unlawful motivation and violated Sec-tion 8(a)(3) and(1) of the Act.AfterJohn Walkden returned to work on April 22 hewas receiving partial unemployment compensation. OnMay 6, Siemer told Walkden that he could not collectthis compensation and work, and that he must immedi-ately leave the premises and get a letter from the Unem-ployment Compensation Bureau certifying that he wasno longer collecting the compensation. Walkden's credi-ble testimony to this effect receives support from a May6memo issued to him by Rosalie Siemer stating thatWalkden was clocking out early "to clarify compensa-tion"and bearing the additional notation before JohnWalkden's signature that "Because I was told I cannotwork and collect unemployment."Moreover,Siemeragrees that he told Walkden he could not work so longas he was receiving unemployment compensation.Walkden went to the unemployment office and wastold that he was eligible for partial compensation so longas his hours were cut, and that a letter would not be sentto Respondent stating Walkden was not collecting com-pensation.When Walkden returned to work the follow-ing morning he met Siemer at the entry.When Siemerrequested the letter he had earlier demanded that Walk-den secure,Walkden told him theunemployment agen-cy's response. Siemer reacted by telling Walkden he wasnot working for Respondent while he was collecting un-employment compensation and committing fraud.Siemeralso asked where Walkden's uniform was. Walkden ex-plained it was in his car because he did not know whatwork he would be assigned to. Siemer told Walkden hewas not working anyway because he had not broughtthe letter from unemployment,and he was fired.Siemerthen gave Walkden a memo,dated May 7, relating thatWalkden appeared for work out of uniform and had notcleared up"the fraud problem of being on employmentand being employed at the same time."The memo con-tinues asfollows:We cannot employ you while you are accepting un-employment checks as you said you are.We willneed something in writing from unemployment stat-ing you no longer are on unemployment compensa-tion....The memo is signed by G. Donald Siemer and sup-portsWalkden's version,which I have credited.Walkden never returned to work, a reasonable ap-proach because he was expressly discharged notwith-34 Eddis had been in attendance at the Board meetings. 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstanding the conditional language in the memo On May12,R Siemer sent his final pay with a memo attachedstatinghe had quit by failing to return to work. This isdirectly contradicted by her letter of May 28 to the Un-employment Claims Office, in which she advised "Hewas FIRED'!!" and stated Walkden's May 6 discharge35was due to "extremely poor work output and slowdowncoupledwith absenteeism and gross insubordination."These latter reasons contradict both her memo stating hequit and Siemer's memo of May 7.The continued harassment of John Walkden because ofhis union activity combined with his discharge for failingto fulfill a condition beyond his control is enough to con-stitute aprima facie case that he was fired to discourageunionactivity.Respondent's complete failure to makeany effort to investigate the truth of Walkden's explana-tion,aswell as the absurd claim that Walkden quit,which is contradicted by equally fictional and inconsist-ent expositions of the reasons for his discharge, convinceme that Respondentagaincreated false reasons to con-ceal an unlawful motive for the separation and was soeager to get rid of Walkden that its bumbling inventionsconceived in haste run aground on the shores of reasons.Such transparent dissembling illustrates the lengths towhich Respondent was prepared to go in order to get ridof union supporters. A violation of Section 8 (a)(3) and(1) is clearly made out of this evidence and is confirmedby Siemer's admission to Eddis, more fully set forthbelow, thatWalkden's discharge was caused by unionactivity It is also settled that a discharge for pursuingunemployment claims violates Section 8(a)(1) of the Act,as is Siemer's threat not to let Walkden work so long ashe collected the compensation 36James Sztubinski had been subjected to unlawful inter-rogation, threats, and discharge prior to his last dis-charge on May 6 These factors and Respondent's con-temporaneous unlawful discharge of John Walkden andRuth Bissonette as set forth below, are sufficient to sug-gestunlawful discharge on May 6. It is also fair to con-clude from the record that Respondent assiduouslysought colorable reasons to be used as tools to perfectthe discharge of employees it wanted to sever because oftheir union activities.The problem in Sztubinski's case is that the evidencepreponderates in favor of a conclusion that he converteda $15 donation to his own use and deliberately concealedthat conversion from Respondent The testimony of LoriMiklea, James Towles, Rosalie Siemer, and G DonaldSiemer to this event is complementary and credible, eventhough I have not credited them on other matters. Inshort, Sztubinski received a $15 donation from a lady forpicking up her dead dog on May 3 or 4, and did notreport it or turn it in His denials and explanations didnot have the ring of truth, and struck me as desparatefabrications. Sztubinskiwas found guilty and fined $50and assessed court cost of $25 by the Atlantic City Mu-nicipal Court on October 12 for having, "on or about"36Walkden was fired on May 7, but I do not disagree with the infer-ence that it wasdecided on or before May 636Self Cycle & Marine DistributorCo, 237 NLRB 75 (1978)May 7,37 committed an act of theft by accepting $15 forservice performed for his Employer, keeping the money,and filing a false report thereon "in violation of 2C'20-9 " It appears from the court documents that the ownerof the dog involved testified in that proceeding Thecourt's decision is not determinative of the issue beforeme, but it does have probative weight and tends to sup-portRespondent's version,which I have credited ongrounds of comparative demeanor and consistency ofcorroborative testimony.Although an employer may be making a consciouseffort to build a case for discharginga unionadherentbecause he is such an adherent, when that adherent pre-sents the employer with a valid reason for discharge theemployer may use this fortuitous event as a cause for dis-charge without violating the Act.38 Sztubmski's conductwould normally constitute a valid ground for discharge.It is true that Respondent suspected others of the sameconduct, but there is no evidence contrary to its explana-tion of a lack of proof in those instances Bissonette waswarned because she utilized donations for other pur-poses, but it does not appear that she concealed this con-duct, or used the money for purposes unrelated to herwork To hold that Sztubinski may not be fired for hisconduct would be contrary to the Act's provision thatthe Board may not order the reinstatement of any indi-vidual discharged for causeIf this were all the evidence on the matter, I would beinclined to find no violation, but it is not The determina-tive factor is Siemer's statements to David Eddis on theafternoon of May 7 that he had fired Bissonette, dust likehe had fired Walkden and Sztubinski, because no onewas going to come down and tell him how to run hiskennel and his life because he had too much at stake Heexpanded on this by adding that no thug, goon, or theNLRB or anybody would tell him to hire or fire or howto run the facility because he would close up. He thendemanded that Eddis pull the petition. Eddis replied thathe had no charges against Respondent but would signsome if Siemer kept harassing him. Siemer repeated thatno union was going to tell him what to do and theBoard's attorney was a mental case who was not goingto tell him what to do A clearer exposition of implaca-ble hostility toward union activity, or the Board for thatmatter, is hard to imagine In one extended statement,Siemer violated Section 8(a)(l) "by threatening to closethe facility, demanding that Eddis "pull" the petition,and clearly conveying the futility of protected union ac-tivity39 or seeking Board assistance, and admitted dis-charging Walkden, Bissonette, and Sztubinski because ofthe union activity.4031The notation that the incident occurred "on or about" May 7,which is incorrect, is of no greater consequence than the General Coun-sel's complaint allegations that repeatedly utilize "on or about" language,a perfectly permissible device to place matters in issue whose actual datewill be established by the evidence38Stoutco, Inc,218 NLRB 645, 650-651 (1975)39M B DCo, 193 NLRB 494, 501 (1971),Firmat Corp,255 NLRB1213 (1981)4° Elk Brand Mfg Co,253 NLRB 1038 (1981) ANIMAL HUMANE SOCIETY63The admission that Sztubinski was discharged forunion activity outweighs the conclusion that Respondentprobably had a valid reason to discharge him, and effec-tively blunts any argument that Sztubinski'swould havebeen fired if there were no union activity.Accordingly, Ifind Sztubinski'sdischarge violated Section 8(a)(3) and(1) of the Act.Ruth Bissonette was discharged on May 7.Her versionof relevant events that day follow.Siemer called her tothe office about noon and said he wanted to discuss theUnion.She said she could not. He insisted and got thesame answer.He loudly said that she would do as hesaid.She said she was not allowed to talk to him aboutthe Union and he could not force her to. He respondedthat if she could not do what he wanted she shouldclock out and go home.She clocked out and started toleave.R. Siemer made a comment.She answered,Siemeryelled at her not to talk to R. Siemer that way, and saidshe could sign all the "damn" charges she wanted butneither she nor the Board could make him do anything.He then grabbed her, spun her around, called her trashand troublemaker,and said she could come back whenshe could give him the respect he deserved.Her re-sponse was that she would give him the exact same re-spect he gave her.Sometime during this give and takeSiemer said he wanted to be sure she would not discussthe Union with coworker Lisa Mahon.Siemer gives a different version,as follows:Bissonettewas preparing to go on census with LisaMahon.He told Bissonette that Mahon was in chargeand should be obeyed without argument.He added thathe did not want them discussing union problems becausethe census work was complicated enough.Bissonettewhipped out a little book and charged he was telling hernot to talk about the Union.There was then a big argu-ment culminating in Bissonette leaving because he toldher he had enough,did not want her there,she shouldget out and go home and cool off. As she left she passedR. Siemer and made some unspecified"smart aleck" re-marks that infuriated Siemer.He then told her to get offthe property.She began to curse again,and that was thelast straw.He told her she was fired and he did not wantto see her again.She came to work the next morning,and he told her he did not need her or want her aroundanymore.Rosalie Siemer merely recalls that Bissonette yelled atSiemer.She neither knows what was said nor sawSiemer touch Bissonette.The versions of Bissonette and Siemer agree in somerespects, but differ in others.The differences are signifi-cant,and I credit Bissonette'sversionbecause sheseemed the more candid and did not take refuge in gen-eralities.For instance, she details what Siemer merelycharacterizes as an argument.Additionally,I cannot be-lieve that Bissonette made infuriating comments to R.Siemer sufficient to warrant ordering her off the proper-ty.R. Siemer surely would have taken note of suchharsh remarks directed at her.Her lack of knowledge ofBissonette'scomments indicates that either Bissonettemade no such remarks or they were so innocuous thatthey made no impression on R. Siemer one way or an-other.Throughout the hearing I observed that Siemerwas inclined to magnify the statements and conduct ofothers while seeking to portray himself as a benevolent,soft-spoken,and reasonable individual somewhat aboveaggressive behavior.This image does not quite squarewithRespondent'sextensiveunfair labor practices,which I find were in major part, if not all, orchestratedby him,and his efforts during the hearing to raise ques-tions about employees'characters for no apparent pur-pose other than to prejudice the judge.Bissonette is, Iobserved,a somewhat volatile person,and I have nodoubt there was a strong clash of wills on May 17, buther account seemed more spontaneous and truthful thanthat of Siemer.Accordingly,I have credited her versionwith the exception that it seems likely that Siemer didgive the difficulty of the census as a reason or an excusefor forbidding union discussion on the job.Bissonettewas under no obligation to discuss theUnion with Siemer.His efforts to force her to so do vio-lated Section 8(a)(1) of the Act, as did his vilification41and physical touching,42 which were reactions to her re-fusal to do so.His prohibition of union conversation inthe absence of any valid no-solicitation rule,43 and hispronouncement that he could not be deterred by theBoard from conduct of this sort also violated Section8(a)(1) of the Act. Finally, the discharge was a directresult of Bissonette's refusal to surrender her right to re-frain from discussing the Union with her employer. G.Donald Siemer,the architect and prime mover in the an-tiunion conduct of Respondent, was intent on destroyingunion support and,outraged by Bissonette's refusal,grabbed the moment to dispose of another union adher-ent.By so doing, Respondent,by its agent G. DonaldSiemer, violated Section 8(a)(3) and(1) of the Act. Thisconclusion is confirmed by Siemer's admission to DavidEddis on an afternoon in May that he had fired her justlike he had fired John Walkden and Sztubinski becauseno one was going to tell him how to run his kennel andhis life, because he had too much at stake.Against the above backdrop of three unlawful dis-charges on May 6 and 7, preceded and accompanied byother extensive unfair labor practices,many directed atDavid Eddis,we now come to the discharge of Eddis onMay 8. The General Counsel has prima facie establishedby a combination of union activity by Eddis, knowledgeof and hostility toward that activity by Respondent, andthe timing of Eddis' dismissal immediately after the un-lawful discharge of other union supporters,that Eddis'discharge was motivated by antiunion considerations. Re-spondent defends that Eddis was discharged for his con-duct and statements in the presence of customers in Re-spondent's office on May 8.Eddis' version of the May 8 events is in sharp contrastto that of all other witnesses,and relates the followingsequence.About 9:30 a.m.he observed Siemer cleaningthe cages outside the kennel with a hose.When he askedSiemer what he was doing, Siemer used obscene lan-guage and complained that Eddis should have beenthrough cleaning in the kennels.Eddis said he would be41Garrison Valley Center,246 NLRB 700,708-709 (1979)42King TruckingCo., 259 NLRB 725 fn 3 (1981)43Price's Pic-Pac Supermarkets,256 NLRB 742,746 (1981). 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDout at the cages as soon as he could.Siemer respondedthat either Eddis cooperated or Siemer would fire himEddis asked for what reason and why Siemer did notstop harassing him and leave him alone. Whereupon,Siemer said he was going to check Eddis'work, andtookEddis insidewhere he complained that Eddisshould have been finished cleaning the"f--g" cagesAgain Eddis told Siemer to leave him alone and hewould be outside as soon as he could. Siemer continuedto complain about Eddis'work.Eddis said that if Siemerdid not leave him alone he would "sign charges" againsthim Siemer told Eddis he was fired Eddis walked fromthe grooming room into the office where R Siemerstarted pushing him and asking if he wanted her to take apicture of how mad he was. There were a number ofcustomers present Eddis turned to them and announcedthat the argument going on concerned a labor dispute, hehad been unjustly fired, and Respondent owed himmoney because its check had bounced While all this washappening Siemer continued arguing with Eddis Sud-denly,R. Siemer punched Eddis and threw him to thefloor where he was held by James Towles while Siemerpummeled him Extricating himself, Eddis got to his feetand said he was going to "sign charges on them." Hethen clocked out while Siemer was saying"you're withthem now You're firedYou ruined it on yourself, be-cause you didn't pull those petitions,you should havepulled these petitions."Eddis repeated that he was sign-ing charges.R Siemer then waved her finger in Eddis'face and started to hit him,but Siemer pulled her awayand told her she had no business putting her hands onEddis.When Eddis then started to leave the office, hisway was barred by the Siemers and Towles,who allstood in front of the door Succeeding in getting by thethree people,Eddis ran down the driveway.Someonepulled his shirt and tripped him so that he fell.He got upand ran toward the gate with Siemer exclaiming, "youain't going nowhere," and R. Siemer saying,"shut thegates" to Towles She and Towles started to close thegateA police car approached R Siemer hit Eddis onthe side of the head, and both she and Towles left thegate area. Somewhere during the fracas Siemer said hehad told Eddis this would happen if he was not onSiemer's side and would not pull the petition.Siemeradded that Eddis was now with "them,"and if he evercame around the facility again Siemer would kill him.The Siemers,LoriMiklea, Shawn Martin, and custom-erThomas Hallman testified on behalf of Respondent.Notwithstanding some disparities between their respec-tive versions,they corroborate each other in most signifi-cant respectsLike Eddis, the testimony of the Siemersand Hallman contain some internal inconsistencies, butnot enough to require rejecting testimony corroboratedby others. Shawn Martin appeared to be a candid witnesson the events of the day,recounting only that which hesincerely believed to be an accurate recollectionHall-man had no apparent interest in the affray apart from thefact it occurred in his presence and contained languageoffensive to him, and he impressed me as a credible wit-ness of most points 44A fair synthesis of Respondent's evidence results in thefollowing account Siemer was hosing down the kennelswhen Eddis accused him of doing so in order to cutEddis' hours Siemer asked what Eddis was doing andwhen he would be done so that he could do the outsidework Eddis replied that he was cleaning the cat cages,and would be done in 1, 2, 3, or 4 hours.Siemer inspect-ed Eddis' work and told him he had a half-hour to finishit.When Siemer then walked into the office Eddis fol-lowedThere were several customers presentEddisloudly announced his hours were being cut,there was alabor dispute,Respondent did not pay the workers, andSiemer was a "f--g Jew bastard"who was "f--g"and "ripping oft" the employees.R. Siemer told him toshut his mouth and she did not want it on her proper-ty.45 Siemer ordered Eddis off the property and toldhim he was fired, Eddis punched out,threw his time-card, and told Siemer,"I'llget back at you f--g Jewbastard," as he stormed out the door.No one touchedhim, held him,hithim,or threw him down, nor didanyone try to close the gates or otherwise impede hispassage from the office.46Eddis was,Iam convinced, indeed "getting back" atthe Siemers when he testified before me and embroideredhis testimony with unbelievable detail I do not believe,he was physically assaulted in any of the various wayshe claims, or that he was discharged until he cursed theSiemers. Eddis'version is rejected as larded with fabrica-tion and wholly incredible.Respondent'sversion is farmore convincing,and I find Eddis'discharge was preci-pitated by his loud and extended cursing of the Siemersin the presence of several customers, with language hewell knew was personally offensive to them Respondentdid harass Eddis because of his union activities, andprobably welcomed the opportunity to rid itself of aunion adherent,and may even have planned to, but thatdoes not make the discharge unlawful 47 I am persuadedthatRespondent would have discharged Eddis in anyevent for his reprehensible behavior, whether a unionwas on the scene or not. Eddis gave Respondent amplecause to discharge him on the spot,and Respondentobliged himThat Eddis also shouted about wages,hours, and labor disputes is immaterial.He was dis-charged because he called Siemer a "f--g Jew bas-tard," and that is not protected activityAccordingly,the discharge of Eddis on May 8 did not violate the Act.There was much to do at trial about Respondent's re-quirement that employees wear uniforms.Respondent44 Hallman probably did not, as lie claims,write his letter to Respond-ent on May 8 because it is dated May12Thisdoes not destroy his other-wise believable testimony45 Shawn Martin credibly testified that Eddis had previously beenwarned about using the term "Jew" in a derogatory,manner R Siemerhas a Jewish parent and takes offense at such usage46 R Siemer's conduct in rushing to get a photo of the ridiculous uni-form he was wearing that day was perhaps silly but violated no part ofthe Act47KlateHoltCo,161NLRB 1606, 1612 (1966),Stoutco, Inc,218NLRB 645,650-651(1975),P G Berland Paint City,199NLRB 927(1972) ANIMAL HUMANE SOCIETY65had been trying to make its employees wear the pre-scribed uniforms long before the union activity com-menced.Nothing proffered by the General Counsel out-weighs Respondent's evidence of an ongoing effort tosecure employee compliance and the lack of any con-vincing evidence that Respondent was using the uniformrule as an illegal tool of harassment.CONCLUSIONS OF LAW1.Animal HumaneSociety of South Jersey, Incorpo-rated (the Respondent)isan employer engaged in com-merce within the meaningof Section 2(6) and (7) of theAct.2.UnitedFood and Commercial Workers Union,Local 1360, AFL-CIO-CLC (the Union)is a labor orga-nizationwithinthe meaningof Section 2(5) of the Act.3.The following unit of employees is appropriate forcollectivebargaining:All full time andregular part-time employees em-ployed by the Animal Humane Society of SouthJersey, Incorporatedat itsTurnersville, New Jerseylocation, butexcluding all guards and supervisors asdefined in the Act.4.At all timessinceMarch 30, 1982, and continuing todate, the Unionhas been the exclusive representative ofall the employees within the appropriate unit for pur-poses of collective bargainingwithin themeaning of Sec-tion9(a) of the Act.5.By coercivelyinterrogating employees about theirunion activities and thoseof others,Respondent violatedSection 8(a)(1) of the Act.6.By threatening to retaliate against leading union ad-herents, Respondent violated Section8(a)(1) of the Act.7.By soliciting an employee to seek out andreport theunion activities of other employees, Respondent violatedSection 8(a)(1) of the Act.8.By threatening to bring suit against employees ifthey did not withdrawchargesfiledwiththe Board, Re-spondent violated Section8(a)(1) of the Act.9.By soliciting and demanding that employees causecharges and a representation petitionfiledwith theBoard to bewithdrawn,Respondent violated Section8(a)(1) of the Act.10.By soliciting employee grievances and promisingto negotiatedirectlywith and grant benefitsto employ-ees if theycaused a representation petitionfiledwith theBoardto be withdrawn,Respondent violated Section8(a)(1) of the Act.11.By threatening employees and their families withphysical injury if they didnot cause a representation pe-titionfiledwiththe Board to be withdrawn,Respondentviolated Section 8(a)(1) of the Act.12.By threatening to discharge employeesif they at-tended a Board-conducted representative hearing, Re-spondentviolatedSection8(a)(1) of the Act.13.By threatening to close thefacility anddischargethe employeesif they selectedtheUnion to representthem, Respondent violated Section8(a)(1) of the Act.14. By telling employees it would not allow the Unionto come in,Respondent violated Section 8(a)(1) of theAct.15.By calling employees sneaks because they contact-ed the Union without first securing Respondent's permis-sion,Respondent violated Section 8(a)(1) of the Act.16.By instructing employees who supported the Unionthat they were not to associate with employees who hadnot, Respondent violated Section 8(a)(1) of the Act.17.By threatenig damage to the reputation of employ-ees if they supported the Union, Respondent violatedSection 8(a)(1) of the Act.18.By implying to employees that it was seeking areason to discharge them because they engaged in unionactivities,Respondent violated Section 8(a)(1) of the Act.19. By telling employees it was futile to engage in pro-tectedactivityor seek Board assistance, Respondent vio-lated Section 8(a)(1) of the Act.20.By calling an employee trash and a troublemakerbecause she engaged in union activity,Respondent vio-lated Section 8(a)(1) of the Act.21.By telling an employee that other employees hadbeen discharged for engaging in unionactivity,Respond-ent violated Section 8(a)(1) of the Act.22. By threatening an employee with loss of work be-cause he was collecting partial unemployment compensa-tion, Respondent violated Section 8(a)(1) of the Act.23. By physicallyassaulting an employee because sheengaged in union activity,Respondent violated Section8(a)(1) of the Act.24.By threatening employees with permanent assign-ment to less agreeable work and shorter work hours thanthose previously enjoyed because the employees support-ed the Union, Respondent violated Section 8(a)(1) of theAct.25.By promulgating new work rules and threateningstronger enforcement of existing rules because its em-ployees supported the Union,Respondent violated Sec-tion 8(a)(1) of the Act.26. By prohibiting its employees from engaging in un-ionrelated conversation during working hours, Respond-ent violated Section 8(a)(1) of the Act.27.By restricting employee access to work-relatedareas because of their union activity, Respondent violat-ed Section 8(a)(3) and (1) of the Act.28. By assigningdriver John Walkden tokennel clean-ing and reducing his hours of work on April 3, 1982, forthe purpose of discouraging union membership and sup-port,Respondent violated Section 8(a)(3) and(1) of theAct.29. BydischargingNancy Walkden, on April 3, 1982,in order to discourage union membership and support,Respondent violated Section 8(a)(3) and(1) of the Act.30. By discharging James Sztubinski on April 10, 1982,in order to discourage union membership and support,Respondent violated Section 8(a)(3) and (1) of the Act.31.By discharging drivers Ruth Bissonette and JohnWalkden on April 13, 1982, because they attended aBoard-conducted representationhearing,Respondentviolated Section 8(a)(4) and(1) of the Act. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD32By reassigning driver JohnWalkden to kennelcleaning on April 22, 1982, and assigning Ruth Bissonetteto kennel cleaning onApril 24, 1982, and thereby reduc-ing their hours of work for the purpose of discouragingunion membership, Respondent violated Section 8(a)(3)and (1) of the Act.33. By reducing the hours of work of David Eddis onand after April 24, 1982, for the purpose of discouragingunion membership, Respondent violated Section 8(a)(3)and (1) of the Act.34.By issuing written warnings to its employees forthe purpose of discouraging union membership, Respond-ent violated Section 8(a)(3) and (1) of the Act.35.By discharging James Sztubinski on May 6 andJohn Walkden and Ruth Bissonette on May 7, 1982, forthe purpose of discouraging union membership and activ-ity,Respondent violated Section 8(a)(3) and (1) of theAct.36. By discharging John Walkden on May 7, 1982, be-cause he had filed for and was receiving partial unem-ployment compensation,Respondent violated Section8(a)(1) of the Act.37.Respondent did not violate the Act. by dischargingDavid Eddis.THE REMEDYIn addition to theusualcease-and-desist and notice-posting requirements, my recommended Order will re-quire Respondent to offer unconditional reinstatement toJohnWalkden,NancyWalkden, and Ruth Bissonetteand make them whole for all wages lost as a result oftheir unlawful discharges. Respondent will also be re-quired to make John Walkden whole for wages lostduring the period of his assignment to kennel cleaningbetween April 3 and 13, 1982, the date of his discharge.The recall of John Walkden and Bissonette to kennelcleaning onMay 22 and 24, 1982, respectively, did notconstitute reinstatement to their former positions that stillexisted, and their earnings as kennel cleaners shall beoffsetagainstthe backpay due them as a result of theirunlawful discharge on April 13, 1982 David Eddis willbe made whole for wages lost as a result of the unlawfulassignmentof John Walkden and Bissonette to share hiswork in May until his discharge. By virtue of his misap-propriation of Respondent's funds to his own use, JamesSztubinski forfeited his rights to reinstatement and back-pay.Ludwig Fish & Produce, 221NLRB 1306 (1975);UniformRental Service,161NLRB 187, 190 (1966);Offner Electronics,134 NLRB 1064 (1961) All backpayordered and interest thereon is to be computed in themanner prescribed in F.W.Woolworth Co.,90 NLRB289 (1950), andFlorida Steel Corp,231NLRB 651(1977).4 8Respondent will also be required to remove from itsfilesany references to the various discharges of JohnWalkden, Nancy Walkden, Ruth Bissonette, and JamesSztubinski and notify them in writing that this has beendone andthat evidence of those unlawful discharges willnot be usedas a basisfor future personnel actions againstthem or unfavorable recommendations to other employ-ers.Respondent will further be required to remove fromitsfiles allwritten warnings found to have been unlaw-fullymotivated, and any references to said warnings, andnotify the employees to whom they were issued that thishas been done and that evidence of these unlawful warn-ingswill not be usedas a basisfor future personnel ac-tions against them or unfavorable recommendations toother employers.A broad order is warranted because Respondent hasengaged in such widespread misconduct as to demon-strate a general disregard for employees' fundamentalstatutory rights. SeeHickmott Foods,242 NLRB 1357(1979).The General Counsel requests a bargaining order, andin the circumstance of this case one is required. TheUnion attained a majority in the appropriate unit onMarch 30, 1982. Even excluding Sztubinski49 and Eddis,the Union had 6 valid authorization cardsin a remainingunitof 10 employees.As soon as it learned of the union campaign Respond-ent embarked on a widespread campaign of intimidationand coercion, and committed 32 separate violations ofthe Act including coercive interrogations, solicitation ofan employee to spy and report on union activities, solic-iting and demanding that employees cause the withdraw-al of chargesand arepresentation petition filed with theBoard and threatening suit against employees if thecharges were not withdrawn, threatening with dischargeand discharging employees because they attended aBoard hearing, discharging employees because of theirunionactivities,numerous threats to close the facilityand discharge the employees if they selected the Unionto represent them, calling employees derogatory namesbecause they support the Union, threatening to damageemployees' reputations, telling employees it was futile forthem to select a union representative or to seek preotec-tion from the Board, threats of severe physical injury, anactual physical assault on an employee because of herprotected activity, threats of assignment to less agreeablework and fewer work hours, the implementation of suchassignments and reductions in hours of work, promulga-tion of new work rules and threatening more stringentenforcement of others, and the issuance of unlawfullymotivated warnings. There is more, as the decision re-flects, but this recitation suffices to establish that here weare dealing with an intransigent employer determined tototally destroy any inclination by its employees to exer-cise their statutory rights. Respondent has not made anyconciliatory deviation from its implacable course of un-lawful acts. Even though it signed a settlement agree-ment on April 21, Respondent went right ahead and notonly resumed, but accelerated its unlawful campaign.The very next day Respondent discriminated againstJohn Walkden in job assignment and barred employeesfrom access to areas that they had previously freely fre-quented.Thereafter, a multitude of new unfair laborpractices erupted. I have no confidence whatsoever thattraditional remedies short of a bargaining order will beeffectivein instillingconfidence in employees that they48 See generallyIsisPlumbing Co,138 NLRB 716 (1962)4 9Ludwig Fish & Produce,supra ANIMAL HUMANE SOCIETY67may freely exercise their statutory right to select a col-lective-bargaining representative in an election if they sochoose. The Supreme Court has approved the impositionof bargaining orders when the unfair labor practices areso outrageous and pervasive that their coercive effortcannot be eliminated by traditional remedies and a fairelection is therefore impossible,or in the "less extraordi-nary cases marked by less pervasive practices whichnonetheless still has the tendency to undermine majoritystrength and impede the election process,"and warrantsa bargaining order where the Board finds there is littlepossibility of insuring a fair election through the use oftraditional remedies.50Respondent'sacts are so outra-geous and pervasive that it is impossible to imagine thattheir lingering coercive effect can be eliminated by tradi-tionalmeans, and any argument that there is any reason-able possibility of now ensuring a fair election by tradi-tional remedies is totally unrealistic in the circumstancesof this case.I conclude the violations of the Act are suf-ficiently extensive and grave as to foreclose any reasona-ble likelihood that a fair election can be held in the fore-seeable future.The employees'signed authorizations are,therefore,the most reliable indication of their desire forrepresentation available.I shall therefore,in the absenceof a bargaining request, recommend the beginning of Re-spondent's bargaining obligation be established as April3, 1982,the date of Respondent's first unfair labor prac-tice. 5 1On these findings of fact and conclusions of law, Iissue the following recommended52ORDERThe Respondent, AnimalHumaneSociety of SouthJersey,Incorporated,Turnersville,New Jersey, itsagents, officers,successors,and assigns, shall1.Cease and desist from(a)Discouraging membershipto the Union, Or anyother labororganization,by dischargingany of our em-ployees, assigning them to less desirablework,reducingtheir hours of work, or otherwisediscriminating in anymanner with respect to their tenure of employment orany term or condition of employment.(b)Discharging or threatening to discharge employeesfor attending a Board hearing.(c)Discharging or threatening to discharge employeesfor lawfullycollecting unemployment compensation.(d)Discouraging union membership by issuing writtenwarnings to employees or restricting employee access towork-related areas.(e)Physicallyassaulting or threatening employees ortheir familieswith physical injury ifthey engage in unionactivityor fail to causethe withdrawalof representationpetitionsfiledwiththe Board.(f)Threatening to close the Turnersville, New Jerseyfacility and discharge the employees if they select theUnion as their collective-bargaining agent.(g)Soliciting and demanding that employees causeunfair labor practice charges and representation petitionsto be withdrawn.(h) Threatening to bring suit against employees if theydo not withdraw unfair labor practice charges.(i)Threatening to damage employees'reputations ifthey support the Union.(j)Promulgating new work rules or more stringentlyenforcing or threatening to more stringently enforce ex-isting rules because employees engage in union activity.(k)Prohibiting employeeswho support the Unionfrom associating with other employees at the facility.(1)Prohibiting employees from engaging in union-relat-ed conversations during working hours.(m) Calling employees derogatory names because theyengage inunion activity.(n) Telling employees that other employees were dis-charged because of their union activity.(o) Implying to employees that Respondent is seekinga reason to discharge them because they engage in unionactivities.(p) Soliciting employees to seek out and report to Re-spondent on the union activities of other employees.(q) Telling employees it is futile to engage in protectedactivity or seekBoard assistance.(r)Telling employees that Respondent will not allow aunion to represent them.(s)Coercivelyinterrogating employees about theirunion activities or those of others.(t)Soliciting employee grievances and promising tonegotiate directly with and grant benefits to employees ifthey cause a representation petition filed with the Boardto be withdrawn.(u) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)On request, recognize and bargain with the Unionas the exclusive representative of all employees in theunit described below with respect to rates of pay,wages,hours of employment,and other conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a written,signed agreement.The appro-priate unit is:All full time and regular part-time employees em-ployed by the Animal Humane Society of SouthJersey,Incorporated,atitsTurnersville,NewJersey location,but excluding all guards and super-visors as defined in the Act.5°NLRB v Gisse! Packing Co,395 U S 575 (1969)51Trading Port,219 NLRB 289(1975).52 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b)Offer John Walkden and RuthBissonette immedi-ate and full reinstatementto their former jobs or, if thosejobsno longer exist, to substantially equivalent positions,without prejudiceto their seniorityor any other rightsor privilegespreviously enjoyed, andmake them wholefor any loss of earnings and other benefits suffered as a 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresult of the discrimination against them,in the mannerset forth in the remedy section of the decision(c)Offer Nancy Walkden immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position,without prejudice toher seniority or any other rights or privileges previouslyenjoyed, and make her whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against her,in the manner set forth in the remedysection of the decision.(d)Make David Eddis whole for wages lost as a resultof the unlawful assignment of John Walkden and RuthBissonette to share his work in the manner set forth inthe remedy section of this decision(e)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Remove from its files any reference to the dis-charges of John Walkden, Nancy Walkden,Ruth Bisson-ette,and James Sztubinski and notify them in writingthat this has been done and that evidence of these unlaw-ful discharges will not be used as a basis for future per-sonnel action against them or unfavorable recommenda-tions to other employers.(g) Rescind and remove from its files any references tothose written warnings issued to John Walkden on April29, to Ruth Bissonette on May 3,and to David Eddis onApril 22, 25, and 26,1982, and notify the employees thatthis has been done and that evidence of these unlawfulwarnings will not be used as a basis for future personnelactions against them or unfavorable recommendations toother employers.(h)Rescind the new work rules imposed by RosalieSiemer on April 3, 1982.(i)Post at its Turnersville,New Jersey office and facil-ity copies of the attached.notice marked"Appendix "53Copies of the notice,on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative,shall be posted bytheRespondent immediately on receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(j)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.53 If this Order is enforced by a judgment of a United States court ofappeals, the words in the nonce reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "